Title: To James Madison from William Jarvis, 22 October 1804 (Abstract)
From: Jarvis, William
To: Madison, James


22 October 1804, Lisbon. “Understanding that the Hope & Dolphin by which I wrote the 18th & 19th Instant are laying below wind bound, I am induced to send on board the Hope a letter this moment received from Mr Simpson & shall send this by the Dolphin as I think the following extract is of too much interest to Government from the uncertainty of what the third moor was after to be delayed—‘Tangier 7th. Octr. 1804 On the 28th Ultimo the Prussian Ship Probe and Brig Erwarthung from your place to Antwerp & Amsterdam, arrived at Sallee captured by one of the Emperor’s frigates which accompanied them.’
“The report of the capture of three Spanish frigates & the sinking a fourth, by four English frigates gains more general belief, but I see no reason for its gaining ground other than its not being contradicted, for as yet We have not heard of any corroborating circumstance.”
